Title: To George Washington from Catherine Van Rensselaer Schuyler, 2 April 1782
From: Schuyler, Catherine Van Rensselaer
To: Washington, George


                        
                            Albany 2. April 1782
                        
                        As the ladies are not bound to enter into the views of military arrangements, Your Excellency, I imagine,
                            will not be surprized that I take the liberty to trouble you with a request contrary to the order you have given for
                            relieving the guard you have been so obliging as to allow the Skeyler. I found the poor fellows
                            extremely unwilling to exchange their situation; and as several of them have large families who will be much distressed by
                            their removal, and have been a long time with us, I wish Yr Excellency could think it convenient to let them still remain.
                            As the greater part of them are cripples & half more small men, I should suppose that the
                            Regiment would not lose much by their absence. One of them indeed is particularly circumstanced—he enlisted on a belief
                            that they would be a permanent guard and remain in this part of the country, and has always been made use of as a guard to
                            the scouting parties, in which from his knowledge of the country he has been very useful. He has a large family entirely
                            dependant on him.
                        When I make this request I should be sorry Your Excellency from motives of politeness should be  under any embarrassment, if you should have any  particular  raisons for withdrawing the present guard. I should be glad they
                            might be permitted to continue, if there should be no inconvenience in it, but if there is, I should not wish my request
                            to have any influence. With the greatest esteem I am Yr Excellency’s most obd servt
                        Catharine Schuyler
                    